Citation Nr: 1418903	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating for compensation purposes based individual unemployability (TDIU), to include on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, wherein the RO adjudicated the issue of entitlement to an increased disability rating for PTSD.  

In a November 2010 decision, the Board found that a claim for entitlement to a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The issue was remanded to provide a notification letter and to adjudicate the issue.  The Board also directed that the claim for entitlement to a TDIU must be appealed by the Veteran prior to returning the issue to the Board.  However, as this issue was raised part and parcel to the claim for an increased disability rating for PTSD, the issue of entitlement to a TDIU does not need to be separately appealed.  Any failure to comply with the remand directive as to the filing of a substantive appeal before returning the issue to the Board is moot as the issue is properly on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the supplemental statement of the case, the Veteran submitted an additional statement.  In the informal hearing presentation, the Veteran's representative waived initial AOJ consideration of the evidence.  38 C.F.R. § 20.1304(c) (2013).  



FINDING OF FACT

The most probative evidence does not reflect that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation due to his PTSD.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2010 satisfied the duty to notify provisions with respect to entitlement to a TDIU, to include on an extra-schedular basis, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The Board's November 2010 remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998.  The issue of entitlement to a TDIU was raised pursuant to Rice, id., and, therefore, the letter was sent prior to the initial adjudication of the issue in a November 2011 supplemental statement of the case.  The duty to notify has been met.  

The duty to assist has also been met.  The VA medical treatment records were obtained and associated with the claims file.  In a November 2011 statement, the Veteran explained that he was treated by Dr. D.J. with respect to his PTSD at VA.  According to the Veteran, Dr. D.J. encouraged him to file for an increased disability rating for his PTSD and that he may be entitled to a 50 percent disability rating or a 100 percent disability rating.  The Veteran requested that VA look at the records dated prior to spring 2008 and ask Dr. D.J. for his reports and input on that day and the several appointments the Veteran had with him.  The claims file already contains VA treatment records prior to 2008, including notes authored by Dr. D.J.    The Veteran did not seek private treatment from Dr. D.J. and; therefore, requesting additional records directly from Dr. D.J. is not appropriate.  In addition, the Veteran was sent an application for entitlement to a TDIU, but did not complete the application or identify any treatment records that were not already associated with the claims file.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, a VA medical opinion was not obtained with respect to the claim for entitlement to a TDIU.  However, such an opinion is not required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the medical evidence of record is sufficient to make a determination as to whether the Veteran is able to secure and follow a substantially gainful occupation.  In this respect, the Veteran was provided two VA examinations with respect to his service-connected PTSD and the examiners provided comments as to his occupational impairment.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  Accordingly, the Board finds that VA's duty to assist the Veteran has been met and a remand to obtain a medical opinion is not required.  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Other considerations

The Veteran provided testimony at a hearing in connection with his claim for an increased disability rating for PTSD, which was adjudicated and denied by the Board in a November 2010 decision.  Subsequently, the claim of entitlement to a TDIU was raised as part and parcel to the Veteran's claim for an increased disability rating for PTSD.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board recognizes that the undersigned VLJ did not discuss the issue of entitlement to a TDIU as it was not recognized as a raised issue before the Board.  However, the VLJ discussed the Veteran's symptoms with respect to PTSD including his employment and asked about his medical treatment.  The Veteran provided testimony regarding his employment and presented lay statements during the pendency of the appeal regarding his employment.  To the extent that there is error, such an error is not prejudicial to the Veteran.  The Veteran was sent a notification letter in November 2010 regarding his claim for entitlement to a TDIU and was asked to identify any treatment that he may have received with respect to his claim.  Further, the Veteran's representative submitted an informal hearing presentation, identifying the issue on appeal and the elements required to establish entitlement to a TDIU.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim).   Therefore, any error is not prejudicial to the Veteran and the Board may proceed.

Legal Criteria - TDIU 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Even if the Veteran's service-connected disabilities do not meet the percentage standard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU on an extra-schedular basis, it is necessary that the record reflect some factor which places the case in a different category than other veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Analysis

In this case, the Veteran is currently service-connected for PTSD, rated as 30 percent disabling, and tinnitus, rated as 10 percent disabling.  Even if the disabilities are considered as resulting from a common etiology, the service-connected disabilities do not meet the percentage requirement of 38 C.F.R. § 4.16(a).  TDIU on a schedular basis is not warranted.  Id.  

In addition, the TDIU issue does not warrant referral to the Director, Compensation and Pension Service for consideration on an extra-schedular basis because the most probative evidence does not reflect that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD (the Veteran has not argued nor does the record indicate that he has difficulty with employment due to his service-connected tinnitus).  See 38 C.F.R. § 4.16(b).

The Veteran's mother, siblings, sister-in-law, and wife submitted statements in support of the Veteran's claim for an increased disability rating for PTSD.  The statements also discussed how the Veteran's PTSD impacted his employment.  For instance, the statements explained that the Veteran had a lengthy employment history, he had difficulty holding a job, and never stayed with a job for too long.  In addition, the Veteran's wife explained that she was concerned about the Veteran's future employment because he was currently doing seasonal work.  She stated that in the right environment, he was a hard worker.

The VA treatment records reveal that the Veteran had several jobs during the pendency of the appeal to include being a truck driver and working part-time on a hog farm.  An October 2007 VA treatment record indicated that the Veteran was stressed because he had trouble finding regular employment.  He reported a history of several jobs to include working as a bar owner, line man electrician, truck driver, postal employee, civilian administrator, and most recently, selling software on the internet.  He currently worked part-time on a hog farm.  The Veteran reported that Dr. D.J. saw him and reportedly told him to file for an increased rating for PTSD and that he may be entitled to a 50 percent rating or a 100 percent rating.  The VA treatment records include entries authored by Dr. D.J.  While Dr. D.J. addressed the Veteran's symptoms and that the Veteran reported that he was stressed because he had trouble finding regular employment, Dr. D.J. did not state or suggest that the Veteran was 100 percent disabled or incapable of securing and following a substantially gainful occupation.  

A November 2007 VA examination report shows that the Veteran reported that his job was going "real well" and he got along well with his co-workers.  He was concerned about employment prospects due to the seasonal nature of his current job.  The Veteran's online business failed in the summer of 2007 and he experienced exacerbated anxiety symptoms during July and August 2007 as a result.  However, the examiner explained that his level of functioning appeared to have remained fairly stable since the time of his last VA examination in 1985.  He was assigned a GAF score of 65, indicating some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The examiner opined that the Veteran's PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

An August 2008 VA treatment record shows that the Veteran was employed through a trucking service and had his Commercial Driver's License ("CDL").  He worked at the hog farm at times.  

The Veteran was provided a VA examination in April 2009.  The Veteran's wife reported that his functioning was better when he was working.  The Veteran was currently employed as a seasonal truck driver for a farm cooperative.  The duration of his current employment was approximately two to five years.  The time lost from work during the last 12-month period was less than a week for a minor illness.  He was assigned a GAF score of 65.  The report indicated that the Veteran's functioning appeared similar to that of his last examination in November 2007.  The Veteran reported that his job performance was good and he had no problems interacting with his co-workers.  The examiner opined that there was occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal.).  

During the Travel Board hearing, the Veteran testified that his longest job lasted eleven years with the United States Postal Service where he worked as a distribution clerk.  He stated that he left the Postal Service because he did not want to deal with the public.  He testified that he was working part-time a couple of times per week as a security officer.  

The currently assigned 30 percent disability rating for the Veteran's PTSD is recognition that the impairment may make it difficult to obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). The mere fact that the Veteran has not sustained long-term employment is not synonymous with an inability to maintain substantial gainful employment.  In order to warrant a TDIU, the evidence must reflect that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

In the present claim, the most probative evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  Again, neither the record nor the Veteran has made any contentions related to his service-connected tinnitus.  While the evidence shows that the Veteran's PTSD affects his occupational functioning, in that he does not stay with a job for long and does not deal well with the public, the Veteran has reported getting along with his co-workers and has repeatedly sought employment during the appeal.  While he has expressed difficulty in finding regular employment and his wife reported her concern over the Veteran finding employment due to the seasonal nature of his job, the sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, the question is whether he is capable of performing the physical and mental acts required for employment.  See Van Hoose, 4 Vet. App. 361, 363 (1993).  The Board assigns great probative value to the VA examination reports and the Veteran's own statements made during his examinations.  The VA examiners reviewed the claims file, interviewed and examined the Veteran, inquired as to his occupational functioning, and determined that his symptoms, at their most severe, only resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  In light of this highly probative evidence, entitlement to a TDIU is denied.  

The Board acknowledges the lay statements submitted with respect to the Veteran's occupational functioning.  While lay persons are competent to provide statements as to observations of PTSD symptoms and that the Veteran has difficulty keeping a job, these lay persons are not competent to provide an opinion as to whether the Veteran's PTSD results in him being unable to secure and follow a substantially gainful occupation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  They have not been shown to possess the medical knowledge and expertise to render such an opinion.  In any event, the Board assigns the most probative value to the objective medical evidence of record, which included the Veteran's own statements related to his occupational functioning.  The Board finds that the preponderance of the most probative evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  Accordingly, entitlement to a TDIU is denied.  

In light of the above, the preponderance of the evidence is against the claim and, therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.



ORDER

Entitlement to a TDIU, to include on an extra-schedular basis is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


